                      Case 1:20-cv-05360-PAE Document 9 Filed 05/06/20 Page 1 of 3

                          United States District Court Northern District of Illinois
                          MOTION FOR LEAVE TO APPEAR PRO HAC VICE
Case Title:             Charles Herbert Proctor, III and Synova Asset Mgmt., LLC,                                                   Plantiff(s)

                                                                                       VS.

                        JP Morgan Chase & Co., J.P. Morgan Clearing Corp., J.P. Morgan Securities LLC, J.P. Morgan Futures, Inc.    Defendant(s)
                        (n/k/a J.P. Morgan Securities LLC), and John Does 1-50,



Case Number:            1:20-cv-02666                                      Judge: Steven C. Seeger

       Karen M. Lerner
I,                                                                                                                           hereby apply to the Court

under Local Rule 83.14 for permission to appear and participate in the above-entitled action on behalf of

Charles Herbert Proctor, III and Synova Asset Mgmt., LLC,
                                                                                                                  by whom I have been retained.

I am a member in good standing and eligible to practice before the following courts:
                                                   Title of Court                                                                    Date Admitted
                                                  See Attachment                                                                    See Attachment




I have currently, or within the year preceding the date of this application, made pro hac vice applications to this
Court in the following actions:
                                                                                                                             Date of Application
     Case Number                                                    Case Title                                               (Granted or Denied)*
          NA                                                             NA                                                             NA




*If denied, please explain:
(Attach additional form if
necessary)
Pursuant to Local Rule 83.15(a), applicants who do not have an office within the Northern District of Illinois must designate, at the
time of filing their initial notice or pleading, a member of the bar of this Court having an office within this District upon who service of
papers may be made.

                                     Has the applicant designated local counsel?                   Yes      X                No

If you have not designated local counsel, Local Rule 83.15(b) provides that the designation must be made within thirty (30) days.
Has the applicant everCase
                      been:   1:20-cv-05360-PAE Document 9 Filed 05/06/20 Page 2 of 3
sanctioned, censured, suspended, disbarred, or otherwise disciplined by                                              X
any court?                                                                            Yes                   No


or is the applicant currently the subject of an investigation of the                  Yes                   No       X
applicant’s professional conduct?

transferred to inactive status, voluntarily withdrawn, or resigned from the           Yes                   No       X
bar of any court?

                                                                                      Yes                   No      X
denied admission to the bar of any court?

                                                                                      Yes                   No       X
held in contempt of court?
NOTE: If the answer to any of the above questions is yes, please attach a brief description of the incident(s) and the applicant’s current
status before any court, or any agency thereof, where disciplinary sanctions were imposed, or where an investigation or investigations
of the applicant’s conduct may have been instituted.

I have read the Rules of Professional Conduct for the Northern District of Illinois and the Standards for Professional Conduct within
the Seventh Federal Judicial Circuit, and will faithfully adhere to them. I declare under penalty of perjury that the foregoing is true and
correct.

05/06/2020                                                      Karen M. Lerner
                                                         S/

                 Date                                               Electronic Signature of Applicant

                            Last Name                                 First Name                                     Middle Name/Initial
Applicant’s Name            Lerner                                    Karen                                          M.

Applicant’s Law Firm        Kirby McInerney LLP

                            Street Address                                                                           Room/Suite Number
Applicant’s Address         250 Park Avenue                                                                          Suite 820

                                                                                       Work Phone Number
                            City                        State         ZIP Code         (212) 371-6600
                            New York                    NY            10177
                                                                                       Email Address
                                                                                       klerner@kmllp.com

(The pro hac vice admission fee is $150.00 and shall be paid to the Clerk. No admission under Rule 83.14 is effective until such
time as the fee has been paid.)


NOTE: Attorneys seeking to appear pro hac vice may wish to consider filing a petition for admission to the general bar of this Court. The
      fee for admission to the General Bar is $181.00 The fee for pro hac vice admission is $150.00. Admission to the general bar
      permits an attorney to practice before this Court. Pro hac vice admission entitles an attorney to appear in a particular case
      only. Application for such admission must be made in each case; and the admission fee must be paid in each case.




         Rev. 11/13/2019
      Case 1:20-cv-05360-PAE Document 9 Filed 05/06/20 Page 3 of 3




                           Date of Admission for all Courts

•   Supreme Court of the United States, admitted 07/28/2008;

•   U.S. Court of Appeals for the Second Circuit, admitted 04/18/2017;

•   U.S. Court of Appeals for the D.C. Circuit, admitted 08/15/2019.

•   U.S. District Court for the Southern District of New York, admitted 06/08/1993;

•   U.S. District Court for the Eastern District of New York, admitted 06/08/1993;

•   U.S. District Court for the District of New Jersey, admitted 08/21/1992;

•   U.S. District Court for the District of Columbia, admitted 11/04/2019;

•   Supreme Court of New Jersey, admitted 12/19/1991;

•   New York Court of Appeals, admitted 03/03/1993;

•   D.C. Court of Appeals, admitted 12/06/1993; and

•   U.S. Court of Appeals for the Third Circuit, admitted 09/22/1994, inactive.
